Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment and response filed by applicants on June 14, 2021.  The amendment was not effective in overcoming the rejection of record; as such, the following rejection has been maintained, and updated to reflect the current claims pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (US 5,017,729) in view of Reddy et al (Applied Catalysis A, 1993).
as amended) are drawn to a process for producing at least one olefin by dehydrating at least one alcohol having from 2 to 6 carbon atoms in the presence of a catalyst comprising a large pore zeolite of the BEA structure, MTW structure, or a mixture thereof, wherein the reaction is carried out in the substantial absence of aromatic compounds. Further limitations include the alcohol being 2-propanol (isopropanol), the zeolite having BEA structure being beta-zeolite, the zeolite having MTW structure being zeolite ZSM-12.  The claims are also drawn to an integrated phenol production process.
Fukuhara et al teach a phenol preparation process and propylene recovery therefrom.  In the method, benzene is reacted with propylene to produce cumene; cumene is oxidized into cumene hydroperoxide; cumene hydroperoxide is cleaved in the presence of an acid to produce phenol and acetone; the acetone is hydrogenated into isopropanol; the isopropanol is dehydrated into propylene, and subsequently recycled back to the alkylation reaction, i.e. the reaction of benzene with propylene (abstract).  Isopropanol is dehydrated to propylene at a temperature of 320° C in the presence of gamma-alumina as catalyst (col. 9, lines 15-40).
Fukuhara et al do not teach a BEA or MTW zeolite as catalyst for the dehydration of isopropanol to propylene; however; Reddy et al the alkylation of benzene with isopropanol, and specifically teaches that this reaction proceeds through the dehydration of an alcohol, i.e. isopropanol to an alkene, i.e. propylene (abstract; bottom of page 55).  The reaction may be conducted in the presence of a beta-zeolite (BEA structure) or ZSM-12 (MTW structure) at a WHSV of 4 h-1 (table 6).  Reddy also teaches that the zeolite beta is formed by a process that includes the use of sodium aluminate 
In view of the combined reference teachings, a person having ordinary skill in the art is taught that the dehydration of isopropanol to propylene may be accomplished using a beta-zeolite or ZSM-12, or gamma-alumina; as such, it would have been obvious to a person having ordinary skill in the art that the gamma-alumina catalyst taught by Fukuhara et al for the dehydration reaction may have been substituted with a beta-zeolite or ZSM-12 for the same purpose of catalyzing the dehydration of isopropanol to propylene.
Neither or the cited references teaches the SAR values recited in the instant claims; however, since Reddy et al teach zeolites that are employed in the present invention, it obvious that the zeolites taught by Reddy et al possess the SAR values recited in the instant claims.

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Applicants argue that the Fukuhara reference is deficient because it does not disclose the use of the claimed catalyst to dehydrate an alcohol to an olefin; and, Reddy is deficient because it does not teach or suggest conducting the dehydration process in the substantial absence of aromatic compounds.
The examiner respectfully disagrees with applicant’s position on the propriety of the cited references.  Fukuhara et al, as stated in the rejection above, teach a step wherein isopropanol is dehydrated into propylene.  The reference teach the 
Reddy et al has been cited as a teaching that zeolites such as beta-zeolite and ZSM-12 zeolites are known to catalyst the dehydration of an alcohol to an olefin; in this case, isopropanol to propylene, which is the same reaction taught by Fukuhara et al.  The examiner therefore posits that it would have been obvious to a person having ordinary skill in the art that the gamma-alumina catalyst taught by Fukuhara et al for the dehydration reaction may have been substituted with a beta-zeolite or ZSM-12 for the same purpose of catalyzing the dehydration of isopropanol to propylene, as is taught by Reddy et al.  The examiner therefore contends that the rejection of record is proper.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.